Citation Nr: 0820251	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and J.T.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

In July 2007, a RO hearing was held and a transcript of that 
hearing is of record. 

The April 2005 rating decision also denied the veteran's 
claims of entitlement to service connection for peripheral 
neuropathy of the hands and feet, both claimed as a result of 
exposure to herbicides.  The veteran perfected an appeal on 
the issues of service connection for peripheral neuropathy of 
the hands and feet, but he expressed his desire to withdraw 
these issues at the July 2007 RO hearing.  As such, the 
issues are not for consideration in this decision.  However, 
the other issues on appeal continue as are reflected on the 
title page.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
the competent clinical evidence of record to be causally 
related to the veteran's active service.

2.  Tinnitus was initially demonstrated years after service, 
and has not been shown by the competent clinical evidence of 
record to be causally related to the veteran's active 
service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

VA satisfied its duty to notify as to the claims by means of 
a January 2005 letter from the RO to the appellant.  This 
letter informed him of what evidence was required to 
substantiate the service connection claims and of his and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit pertinent evidence and/or 
information in his possession to the AOJ.  Additionally, a 
March 2006 letter informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claims were 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran in August 
2007.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and available service 
personnel records as well as reports of post-service private 
and VA treatment and examination.  Additionally, the claims 
file contains the veteran's statements in support of his 
claims, to include testimony at a RO hearing.  The Board has 
carefully reviewed his statements and testimony and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

In this case, while the record reflects that the veteran 
currently has bilateral hearing loss and tinnitus, there is 
no competent medical evidence that either is in any way 
associated with an established event, injury, or disease in 
service.  Under these circumstances, there is no duty on the 
part of the VA to provide a medical examination, because as 
in Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003), the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
link between his active service and the current disorders, if 
shown.  The veteran had not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record as a whole, after due notification, advisement, 
and assistance to the veteran under the VCAA, does not 
contain evidence that suggests that the veteran has bilateral 
hearing loss or tinnitus that is related to service.  Given 
these matters of record, there is no competent evidence that 
"the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A. § 
5103A(d).  Under these circumstances, the Board finds that a 
VA examination is unnecessary.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss or 
tinnitus, as an organic disease of the nervous system, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease(s) shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

The veteran contends that service connection is warranted for 
bilateral hearing loss and tinnitus due to in-service 
acoustic trauma.  The veteran contends that even though his 
service personnel records and DD Form 214 show that his 
military occupational specialty (MOS) was a cook, he claims 
that his main duties were as a truck driver in convoys.  The 
veteran contends that he suffered acoustic trauma due to 
incoming mortars that landed less than 50 yards from him at 
the base he was stationed at in Vietnam.  (See RO Transcript 
"Tr." (unpaged).) 

A.  Bilateral hearing loss  

In this case, the veteran's November 1965 pre-induction 
clinical examination noted that he had an audiometric 
reading, converted to International Standards Organization 
(ISO) units, of 30 decibels in the right ear at 4,000 Hz.  
The Board observes that this audiogram showed right ear 
hearing loss as defined by Hensley v. Brown, 5 Vet. App. 155 
(1993) (defining the threshold for normal hearing as from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss).  As such, the presumption of 
soundness on induction as to right ear hearing loss does not 
attach, and service connection may be considered only on the 
basis of aggravation of right ear hearing loss in service.  
As left ear hearing loss was not demonstrated on examination 
for entrance into service, the presumption of soundness on 
induction as to left ear hearing loss does attach, and 
service connection may be considered on a direct incurrence 
basis, to include presumptive service connection.  38 C.F.R. 
§ 3.304 (2007).  However, the remainder of the service 
medical records are negative for any complaints or findings 
relative to hearing loss of either ear.  Indeed, upon 
audiological examination in January 1968 (a month before his 
separation from active service in February 1968), the veteran 
demonstrated normal hearing, bilaterally.  See 38 C.F.R. § 
3.385; Hensley, 5 Vet. App. at 157.

The Board notes that, although bilateral hearing loss 
disability for VA compensation purposes was not demonstrated 
in service, the veteran can establish service connection on 
the basis of post-service evidence of a nexus between current 
hearing loss disability and service, to include aggravation 
of any pre-existing right ear hearing loss.  38 C.F.R. § 
3.303(d); see also  Hensley, 5 Vet. App. at 158.  Also, under 
38 U.S.C.A. § 1154(a) (West 2002), VA is required to consider 
the veteran's contentions in conjunction with the 
circumstances of his service.  

The veteran's service personnel records reflect that he 
received a MM badge with riflebar.  The veteran's DD Form 214 
reflects that his MOS was a cook.  Further, the veteran 
testified at the July 2007 RO hearing that he was within 50 
yards of mortar attacks on the base where he was stationed at 
in Vietnam.  As such, the Board finds that the veteran's 
claim of in-service exposure to acoustic trauma is competent 
and credible and is consistent with the circumstances of his 
service.  See 38 U.S.C.A. § 1154(a).  However, for service 
connection to be granted, competent medical evidence still 
must show that the veteran has a current chronic disability 
that is medically attributed to service.

Regarding a current bilateral hearing loss disability for VA 
purposes, the Board notes that the record contains a private 
report of examination, dated in April 2004.  The private 
report reflects diagnoses of unspecified left and right 
hearing loss.  The Board observes that pure tone thresholds 
recorded at the April 2004 private examination were reflected 
in a graphic format and were not interpreted.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (noting that the Board may 
not interpret graphical representations of audiometric data).  
The private report also reflects the veteran's articulation 
index (through air conduction) to be 87 percent in the right 
ear and 77 percent in the left ear.  Resolving any doubt in 
favor of the veteran, the Board concedes that he has a 
current bilateral hearing loss disability for VA purposes 
based on speech recognition scores recorded at the April 2004 
private examination (notwithstanding that such scores were 
not reported using the Maryland CNC test).  As such, the 
first element of a service connection claim, that of a 
current disability, has been met.

Following discharge, the post-service medical evidence does 
not demonstrate any findings regarding hearing loss until 
approximately April 2004, when the veteran was seen by a 
private examiner.  In this regard, the Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
acknowledges and finds credible the testimony of J.T. at the 
July 2007 RO hearing indicating that it was necessary to 
speak louder around the veteran as far back as 1983.  The 
Board observes that this is, at best, approximately 15 after 
the veteran was discharged from service.  (See RO Tr.)  
Additionally, the record reflects that the veteran's post-
service occupations included working as a mechanic and 
welder.  The veteran also testified that, while working as a 
mechanic, he used grinders.  He did not indicate if ear 
protection was used during his time at this occupation.

The Board finds that the clinical evidence of record does not 
establish that the veteran's current left ear hearing loss 
disability is etiologically related to noise exposure in 
service, nor that pre-existing right ear hearing loss was 
chronically aggravated by acoustic trauma in service.  The 
Board notes that the April 2004 private audiologic report 
indicates that there "appears to be noise-induced damage" 
at 3,000 Hz in the right.  Although such was noted, the 
private examiner did not relate any such noise induced damage 
to the veteran's military service, to include exposure to 
acoustic trauma from mortar attacks while he was stationed in 
Vietnam, as opposed to acoustic trauma from occupations 
subsequent to service.  In this regard, the Board notes that 
medical evidence that is speculative, general or inconclusive 
cannot be used to support a claim.  Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  So, if the examiner's opinion uses terms 
such as "could" or "appears" without supporting clinical 
data or other rationale, the doctor's opinion is too 
speculative to provide the degree of certainty required for a 
medical opinion.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Here, the private examiner did not provide a 
supporting rationale nor did the April 2004 private 
examination report reflect that the veteran's claim file was 
reviewed.  The private examiner recommended further testing, 
but the record does not reflect that any additional testing 
was ever completed nor has the veteran contended such.  
Therefore, in the absence of any clinical evidence to the 
contrary, the Board finds that service connection for right 
or left hearing loss disability on a nonpresumptive direct 
incurrence or aggravation basis is not warranted.

In order to establish service connection on a presumptive 
basis, the veteran's bilateral sensorineural hearing loss 
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his service.  
In this case, the first clinical documentation of an impaired 
hearing disability for VA purposes was many years after 
service (in 2004).  As such, the Board finds that presumptive 
service connection is not warranted under the provisions of 
38 U.S.C.A. §§ 1101 and 1112 (West 2002) or 38 C.F.R. §§ 
3.307 and 3.309 (2007).

In conclusion, although the veteran asserts that his current 
bilateral hearing loss disability is related to service, he 
is not competent (as he has not been shown to possess the 
requisite education or training) to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, 2 Vet. App. at 494-95.  Thus, his 
statements concerning the etiology of his current bilateral 
hearing loss disability lack probative value.  Although the 
Board concludes that the evidence is sufficient to establish 
that the veteran sustained acoustic trauma in service, the 
competent clinical evidence of record fails to establish that 
current bilateral hearing loss disability is related to such 
incident(s) in service, to include chronic aggravation of 
right ear hearing loss.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for bilateral hearing loss 
disability and the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990). 

B.  Tinnitus

The veteran also asserts that service connection is warranted 
for tinnitus.  In terms of establishment of service 
connection on a nonpresumptive direct incurrence basis, the 
Board again acknowledges that acoustic trauma during service 
has been previously conceded.

The Board initially notes that the veteran testified that he 
has ringing in his ears.  The veteran also testified that he 
has had ringing in the ears for "a long time," but he was 
not able to pinpoint an approximate date as to when the 
tinnitus started.  (See RO Tr.)  The Board finds the 
veteran's testimony towards such to be competent and 
credible.

However, the record contains no competent medical evidence 
relating the veteran's tinnitus to his period of active 
service.  In this regard, the Board finds that the veteran is 
not competent to make the link between his ringing in the 
ears and service because the record does not demonstrate that 
he has the requisite knowledge, skills, or training to make 
medical conclusions.  Thus, his statements do not constitute 
competent medical evidence and lack probative value.  
Espiritu, 2 Vet. App. at 494-95.

Further, the veteran's service medical records do not contain 
any complaints of, or treatment for, tinnitus.  At the 
veteran's pre-induction examination in November 1965, a 
clinical evaluation found normal ears.  The same results were 
exhibited at the veteran's separation examination in January 
1968.  Following service, the claims file shows no clinically 
documented complaints or treatment for tinnitus.  At the July 
2007 RO hearing, a witness, J.T., testified that she had 
known the veteran since 1983 and that he had complained to 
her of ringing in his ears.  While the Board finds the 
aforementioned testimony by the veteran and J.T. regarding 
the veteran's complaints of ringing in the ears to be 
credible, the Board finds such to be less probative than the 
absence of supporting objective evidence.  In this regard, 
the Board notes that the record contains the veteran's 
service treatment records, including his separation 
examination, and a report of private examination from April 
2004 (approximately 35 years after discharge from service) 
that do not reflect any complaints or findings of tinnitus.  
Although the veteran is generally credible, the Board finds 
that the veteran's statements and testimony to be less 
credible regarding continuity without contemporaneous 
objective medical evidence.  More importantly, there is no 
competent medical evidence of record relating the veteran's 
current tinnitus to his service.  As such, in the absence of 
any competent clinical opinion to the contrary, the Board 
finds that the veteran is not entitled to a grant of service 
connection for tinnitus on a nonpresumptive direct incurrence 
basis.

In order to establish service connection on a presumptive 
basis, the veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first 
documentation of tinnitus was many years after the veteran's 
discharge from service (1983, at the earliest).  As such, the 
Board finds that presumptive service connection for tinnitus 
is not warranted under the provisions of 38 U.S.C.A. §§ 1101 
and 1112 (West 2002) or 38 C.F.R. §§ 3.307 and 3.309 (2007).

In conclusion, although the veteran asserts that his tinnitus 
is related to service, he, as a layperson, is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As such, the Board finds that the veteran's 
opinion as to the etiology of his tinnitus lacks probative 
value.  Although the Board concludes that the evidence is 
sufficient to establish that the veteran currently has 
ringing in his ears and that he sustained acoustic trauma in 
service, the competent clinical evidence of record fails to 
establish that his current tinnitus is related to service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus and the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v.  
Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


